                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for Ditech Financial Services LLC f/k/a
                                                                 Green Tree Servicing LLC and Federal National
                                                             8   Mortgage Association
                                                             9                               UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   DITECH FINANCIAL SERVICES LLC f/k/a                 Case No.: 3:16-cv-00194-MMD-WGC
                                                                 GREEN TREE SERVICING LLC and;
                      LAS VEGAS, NEVADA 89134




                                                            12   FEDERAL NATIONAL MORTGAGE
AKERMAN LLP




                                                                 ASSOCIATION,
                                                            13                                                       ORDER GRANTING
                                                                                              Plaintiffs,            MOTION TO REMOVE ATTORNEY
                                                            14                                                       FROM ELECTRONIC SERVICE LIST
                                                                 vs.
                                                            15
                                                                 HIGHLAND     RANCH    HOMEOWNERS
                                                            16   ASSOCIATION; TBR I, LLC; AIRMOTIVE
                                                                 INVESTMENTS, LLC,
                                                            17
                                                                                              Defendants.
                                                            18

                                                            19

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///


                                                                 50886400;1
                                                             1          PLEASE TAKE NOTICE that Ditech Financial Services LLC f/k/a Green Tree Servicing

                                                             2   LLC and Federal National Mortgage Association hereby provides notice that Jared Sechrist, Esq. is

                                                             3   no longer associated with the law firm of Akerman LLP.

                                                             4          Akerman LLP continues to serve as counsel for Ditech Financial Services LLC f/k/a Green

                                                             5   Tree Servicing LLC and Federal National Mortgage Association in this action.            All future

                                                             6   correspondence and papers in this action should continue to be directed to Ariel E. Stern, Esq. and

                                                             7   Nicholas E. Belay, Esq.

                                                             8

                                                             9          DATED this 20th day of November 2019.

                                                            10                                              AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11                                              /s/ Nicholas Belay
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                            ARIEL E. STERN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                              Nevada Bar No. 8276
AKERMAN LLP




                                                                                                            NICHOLAS BELAY, ESQ.
                                                            13                                              Nevada Bar No. 15175
                                                            14                                              1635 Village Center Circle, Suite 200
                                                                                                            Las Vegas, NV 89134
                                                            15
                                                                                                            Attorneys for Ditech Financial Services LLC f/k/a
                                                            16                                              Green Tree Servicing LLC and Federal National
                                                                                                            Mortgage Association
                                                            17

                                                            18

                                                            19          IT IS SO ORDERED.

                                                            20                                              ______________________________________
                                                                                                            United States Magistrate judge
                                                            21

                                                            22
                                                                                                            DATED:        November 21, 2019.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                            2
